Exhibit 10.69

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE STOCK

 

    

 

Company:

  

QUANTUM CORPORATION, a

Delaware corporation

  

    

 

Number of Shares

  

98,958 shares

    

Class of Stock:

  

Common Stock

    

Warrant Price:

  

$2.40 per share, subject to adjustment per Section 1.1 (b) or

Article 2

    

Issue Date:

  

September 30, 2018

    

Expiration Date:

  

September 30, 2023

  

THIS WARRANT TO PURCHASE STOCK (THIS “WARRANT”) CERTIFIES THAT, for good and
valuable consideration, the receipt of which is hereby acknowledged, TCW Skyline
Lending, L.P. is entitled to purchase the number of fully paid and
non-assessable shares of the class of securities (the “Shares”) of QUANTUM
CORPORATION (the “Company”) at the Warrant Price, all as set forth above and as
adjusted pursuant to the terms of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant. Capitalized terms used
herein but not specifically defined herein shall have the meanings ascribed to
them in that certain Term Loan Credit and Security Agreement, dated as of
October 21, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Company, the financial
institutions from time to time party thereto (collectively, the “Lenders”), the
Holder, as Agent for the Lenders, and the other parties thereto.

ARTICLE 1

EXERCISE

1.1 Conditions to Exercise.

(a) This Warrant shall be exercisable for 98,958 shares of the Company’s Common
Stock (subject to adjustment as provided herein) in whole or in part at any time
on or after February 1, 2019 until the Expiration Date.

(b) The exercise price for each share of Common Stock receivable hereunder shall
be the lower of (x) $2.40 (as adjusted per Article 2) and (y) as determined on
February 1, 2019 the lowest of the 5-day volume-weighted average closing prices
of the Company’s common stock for the last 5 trading days in the months of
September 2018, October 2018, November 2018, December 2018 and January 2019.

(c) To the extent that the Company has Paid in Full (as defined in the Credit
Agreement) in cash all of the Obligations (as defined in the Credit Agreement)
under the Credit Agreement on or prior to October 31, 2018, then Quantum shall
have the right to buy back all or any portion of the Warrant, for a price of
$.001 per share multiplied by the Shares issuable under the portion of the
Warrant being repurchased, and the Warrant would only be exercisable for such
reduced amount as of February 1, 2019 until the Expiration Date. In order to
exercise such repurchase right (if applicable), the Company must have given
notice to the Holder on or prior to December 31, 2018.



--------------------------------------------------------------------------------

1.2 Method of Exercise. Holder may exercise any portion of this Warrant that is
exercisable by delivering a duly completed and executed Notice of Exercise in
substantially the form attached as Appendix I to the principal office of the
Company. Unless Holder is exercising the cashless exercise right set forth in
Section 1.3, Holder shall also deliver to the Company a check, wire transfer (to
an account designated in writing by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.

1.3 Cashless Exercise Right. In lieu of exercising this Warrant as specified in
Section 1.2, Holder may from time to time, in its sole discretion, exercise this
Warrant in whole or in part as to the portion of the Warrant that is exercisable
and, in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise for the aggregate Warrant Price pursuant to
Section 1.2, elect instead to receive upon such exercise the “net number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

    

  

X

  

=

  

Y (A – B)

      A   

Where:

 

 

X

  

=

  

The number of Shares to be issued to Holder

 

Y

  

=

  

The number of Shares being exercised under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant being canceled (at
the date of such calculation)

 

A

  

=

  

The fair market value of one Share (at the date of such calculation)

 

B

  

=

  

The Warrant Price per share (as adjusted to the date of such calculation)

1.4 Calculation of FMV. For purposes of the calculation above, the “fair market
value” of one Share shall be the average for the five trading days immediately
prior to the date of determination thereof of the last reported sale price
regular way on each such day, or, in the case no such sale takes place on any
such day, the average of the reported closing bid and asked prices regular way
of the shares of Common Stock on such day, in each case as quoted on the New
York Stock Exchange, as reported by Bloomberg Markets, or such other principal
securities exchange or inter-dealer quotation system on which the shares of
Common Stock are then traded.

1.5 Delivery of Shares and New Warrant. Within two (2) business days after
Holder exercises this Warrant in the manner set forth in Section 1.2 or
Section 1.3 above, the Company shall deliver to Holder the Shares so acquired,
provided that such Shares shall be deemed delivered upon the Company’s delivery
of evidence of a book-entry or similar position through The Depository Trust &
Closing Corporation or any other depository or similar functionary, credited to
an account for the benefit of Holder. If this Warrant has not been fully
exercised and has not expired, then unless otherwise set forth in the Notice of
Exercise a new warrant representing the Shares not so acquired shall be issued
to Holder.

1.6 Treatment of Warrant at Acquisition. In the event of an Acquisition, either
(a) Holder shall exercise or convert this Warrant in full (or shall be deemed to
so convert pursuant to the immediately following sentence) with respect to all
remaining Shares for which the Warrant is then exercisable and such exercise or
conversion will be deemed effective immediately prior to the consummation of
such Acquisition or (b) if Holder elects in writing not to exercise or convert
the Warrant, this Warrant will expire upon the consummation of such Acquisition.
The Company shall provide Holder with written notice of the foregoing (together
with such reasonable information as Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition and, unless the Company receives a notice in writing from Holder
that it elects to have the unexercised portion of the Warrant expire, then if
the Acquisition involves a price per share of Common Stock that exceeds the
Warrant Price the unexercised portion of the Warrant shall be deemed to be
automatically exercised pursuant to Section 1.3 immediately prior to the
Acquisition.

 

2



--------------------------------------------------------------------------------

For purposes of this Warrant, “Acquisition” shall mean: (i) the acquisition of
the Company by another entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
sale of stock for capital raising purposes and any transaction effected
primarily for purposes of changing the Company’s jurisdiction of incorporation)
other than a transaction or series of related transactions in which the holders
of the voting securities of the Company outstanding immediately prior to such
transaction or series of related transactions retain, immediately after such
transaction or series of transactions, at least a majority of the total voting
power represented by the outstanding voting securities of the Company or such
other surviving or resulting entity (or if the Company or such other surviving
or resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent), or (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale, lease or other disposition is to a wholly-owned subsidiary or
affiliate of the Company.

1.7 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction of this Warrant, upon delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company at its expense shall, within a reasonable period of time,
execute and deliver to Holder, in lieu of this Warrant, a new warrant of like
tenor and amount.

ARTICLE 2

ADJUSTMENTS TO THE SHARES AND NOTIFICATION OF CERTAIN EVENTS

2.1 Fractional Shares. No fractional Shares shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional share interest arises upon any exercise of
this Warrant, the Company shall eliminate such fractional share interest by
paying Holder an amount computed by multiplying the fractional interest by the
fair market value, calculated as provided in Section 1.4 above, of a full Share.

2.2 Adjustments. Subject to the expiration of this Warrant pursuant to
Section 5.1, the number and kind of shares purchasable hereunder and the Warrant
Price therefor are subject to adjustment from time to time, as follows:

2.2.1 Merger or Reorganization. If at any time there shall be any
reorganization, recapitalization, merger or consolidation (a “Reorganization”)
involving the Company (other than an Acquisition which is subject to the
provisions of Section 1.6) in which shares of the Company’s stock are converted
into or exchanged for securities, cash or other property, then, as a part of
such Reorganization, lawful provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise of this Warrant, the kind and
amount of securities, cash or other property of the successor corporation
resulting from such Reorganization, equivalent in value to that which a holder
of the Shares deliverable upon exercise of this Warrant would have been entitled
in such Reorganization if the right to purchase the Shares hereunder had been
exercised immediately prior to such Reorganization. In any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the successor corporation) shall be made in the application of the provisions of
this Warrant with respect to the rights and interests of the Holder after such
Reorganization to the end that the provisions of this Warrant shall be
applicable after the event, as near as reasonably may be, in relation to any
shares or other securities deliverable after that event upon the exercise of
this Warrant.

2.2.2 Reclassification of Shares. If the securities issuable upon exercise of
this Warrant are changed into the same or a different number of securities of
any other class or classes by reclassification, capital reorganization or
otherwise (other than as otherwise provided for herein) (a “Reclassification”),
then, in any such event, in lieu of the number of Shares which the Holder would
otherwise have been entitled to receive, the Holder shall have the right
thereafter to exercise this Warrant for a number of shares of such other class
or classes of stock that a holder of the number of securities deliverable upon
exercise of this Warrant immediately before that change would have been entitled
to receive in such Reclassification (at the same aggregate Warrant Price as
would have applied prior to such Reclassification), all subject to further
adjustment as provided herein with respect to such other shares.

 

3



--------------------------------------------------------------------------------

2.2.3 Subdivisions and Combinations. In the event that the outstanding shares of
the Company’s Common Stock are subdivided (by stock split, by payment of a stock
dividend or otherwise) into a greater number of shares of such securities, the
number of Shares issuable upon exercise of the rights under this Warrant
immediately prior to such subdivision shall, concurrently with the effectiveness
of such subdivision, be proportionately increased, and the Warrant Price shall
be proportionately decreased, and in the event that the outstanding shares of
Common Stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Warrant Price shall be proportionately increased.

2.2.4 Adjustment of Warrant Price Upon Issuance of Additional Shares of Common
Stock. If at any time or from time to time prior to February 1, 2019, the
Company shall issue or sell any additional shares of Common Stock or Common
Stock Equivalents for a consideration per share less than the fair market value
(other than Exempt Issuances, which shall not result in adjustments pursuant to
this Section 2.2.4) then, effective on the date specified below, the Warrant
Price then in effect shall be reduced to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

WP2 = WP1* (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

i) “WP2” shall mean the Warrant Price in effect immediately after such issuance
or deemed issuance of additional shares of Common Stock

ii) “WP1” shall mean the Warrant Price in effect immediately prior to such
issuance or deemed issuance of additional shares of Common Stock;

iii) “A” shall mean the number of shares of Common Stock Deemed Outstanding
immediately prior to such issuance or deemed issuance of additional shares of
Common Stock;

iv) “B” shall mean the number of shares of Common Stock Deemed Outstanding that
would have been issued if such additional shares of Common Stock had been issued
or deemed issued at a price per share equal to WP1 (determined by dividing the
aggregate consideration received by the Company in respect of such issue by
WP1); and

v) “C” shall mean the number of such additional shares of Common Stock issued in
such transaction.

Upon each such adjustment of the Warrant Price hereunder, the number of Shares
issuable upon exercise of this Warrant shall be adjusted to the number of shares
of Common Stock determined by multiplying the Warrant Price in effect
immediately prior to such adjustment by the number of Shares issuable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product thereof by the Warrant Price resulting from such adjustment.

“Exempt Issuances” means any issuance of additional shares of Common Stock or
Common Stock Equivalents (a) for which an adjustment is otherwise provided under
Section 2.2 hereof, (b) pursuant to the exercise of this Warrant (or any Warrant
issued as a replacement for this Warrant or upon the transfer or partial
exercise hereof) in whole or in part, (c) pursuant to the exercise of any Common
Stock Equivalents outstanding on the date hereof, (d) pursuant to the issuance
of Common Stock or Common Stock Equivalents granted or to be granted under an
equity compensation plan approved by stockholders of the Company or (e) the
issuance of shares of Common Stock or Common Stock Equivalents as consideration
in connection with the acquisition of all or a controlling interest in another
business (whether by merger, purchase of stock or assets or otherwise) if such
issuance is approved by the board of directors of the Company.

 

4



--------------------------------------------------------------------------------

“The “Common Stock Deemed Outstanding” means at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock issuable upon the conversion or exercise of Common Stock
Equivalents then-outstanding regardless of whether such securities are actually
exercisable at such time.

“Common Stock Equivalents” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration, shares of Common Stock, either immediately
or upon the arrival of a specified date or the happening of a specified event or
both.

2.2.5 No Impairment. The Company shall not, by amendment of its charter
documents or through any consolidation, merger, reorganization, transfer of
assets, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of the
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against dilution or
other impairment.

2.2.6 Notice of Adjustments. Upon any adjustment in accordance with this
Section 2.2, the Company shall give notice thereof to the Holder, which notice
shall state the event giving rise to the adjustment, the Warrant Price as
adjusted and the number of securities or other property purchasable upon the
exercise of the rights under this Warrant, setting forth in reasonable detail
the method of calculation of each. The Company shall, upon the written request
of any Holder, furnish or cause to be furnished to such Holder a certificate
setting forth (i) such adjustments, (ii) the Warrant Price at the time in effect
and (iii) the number of securities and the amount, if any, of other property
that at the time would be received upon exercise of this Warrant.

2.3 Notification of Certain Events. Prior to the Expiration Date, in the event
that the Company shall authorize:

2.3.1 the issuance of any dividend or other distribution on the capital stock of
the Company (other than (i) dividends or distributions otherwise provided for in
Section 2.2.3, or (ii) any repurchases of the Company’s Common Stock), whether
in cash, property, stock or other securities; or

2.3.2 the voluntary liquidation, dissolution or winding up of the Company,

the Company shall send to the Holder at least ten (10) days prior written notice
of the date on which a record shall be taken for any such dividend or
distribution specified in clause 2.3.1 or the expected effective date of any
such other event specified in clause 2.3.2. The notice provisions set forth in
this section may be shortened or waived prospectively or retrospectively by the
consent of the Holder.

ARTICLE 3

REPRESENTATIONS AND COVENANTS OF THE COMPANY

3.1 Representations and Warranties. The Company hereby represents and warrants
to Holder that all Shares which may be issued upon the exercise of the purchase
right represented by this Warrant shall, upon issuance, be duly authorized,
validly issued, fully paid and non-assessable, and free of any liens and
encumbrances except for restrictions on transfer provided for herein or under
applicable federal and state securities laws.

3.2 Reservation of Stock. The Company hereby represents and warrants to Holder
that sufficient shares of the Company’s Common Stock have been reserved and are
available for issuance from its authorized and unissued shares of Common Stock
for the purpose of effecting the exercise of this Warrant, and such shares will
remain available at all times until the date this Warrant has been exercised in
full or, if earlier, the Expiration Date.

 

5



--------------------------------------------------------------------------------

3.3 Capitalization. Immediately prior to the issuance of this Warrant, the
Company has 35,551,570 shares of Common Stock issued and outstanding, and
2,267,660 shares of Common Stock receivable under options, warrants and
convertible securities of the Company.

ARTICLE 4

INVESTMENT REPRESENTATIONS AND COVENANTS OF HOLDER

With respect to the acquisition of this Warrant and any of the Shares, Holder
hereby represents and warrants to, and agrees with, the Company as follows:

4.1 Purchase Entirely for Own Account. This Warrant is issued to Holder in
reliance upon Holder’s representation to the Company that this Warrant and the
Shares will be acquired for investment for Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof other than to an affiliate, and that Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same other
than to an affiliate. By executing this Warrant, Holder further represents that
Holder does not have any contract, undertaking, agreement or arrangement with
any person, other than an affiliate, to sell, transfer or grant participations
to such person or to any third person with respect to any of the Shares.

4.2 Reliance upon Holder’s Representations. Subject to Section 5.12, Holder
understands that this Warrant and the Shares are not registered under the Act on
the ground that the issuance of such securities is exempt from registration
under the Act, and that the Company’s reliance on such exemption is predicated
on Holder’s representations set forth herein.

4.3 Accredited Investor Status. Holder represents to the Company that Holder is
an Accredited Investor (as defined in the Act).

4.4 Restricted Securities. Holder understands that this Warrant and the Shares
are “restricted securities” under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such federal securities laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.

4.5 Restrictions on Sale. Notwithstanding anything to the contrary contained
herein, Holder agrees

that Holder, together with its affiliates will not sell on any one trading day
more than 50,000 Shares obtained from the exercise of this Warrant or other
warrants issued on the same issuance date as this Warrant without the prior
written consent of the Company.

ARTICLE 5

MISCELLANEOUS

5.1 Term; Exercise Upon Expiration. Subject to the terms of this Warrant,
including Sections 1.1 and 1.6, this Warrant is exercisable in whole or in part,
at any time and from time to time on or before the Expiration Date set forth
above. The Company agrees that Holder may terminate this Warrant, upon written
notice to the Company, at any time in its sole discretion.

5.2 Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

6



--------------------------------------------------------------------------------

5.3 Compliance with Securities Laws on Transfer. Without limitation of
Section 5.12, this Warrant and the Shares issuable upon exercise of this Warrant
may not be transferred or assigned in whole or in part without (i) compliance
with applicable federal and state securities laws by the transferor and the
transferee, and (ii) if requested by Company, an opinion of counsel, reasonably
satisfactory to Company, to the effect that such transfer or assignment is in
compliance with applicable federal and state securities laws. The Company may
issue stop transfer instructions to its transfer agent in connection with the
restrictions in this Section 5.3.

5.4 Transfer Procedure. Subject to the provisions of Section 5.3, Holder may
transfer all or part of this Warrant to its affiliates, and such affiliate shall
then be entitled to all the rights and bound by all of the obligations of Holder
under this Warrant and any related agreements, and the Company shall cooperate
fully in ensuring that any stock issued upon exercise of this Warrant is issued
in the name of the affiliate that exercises this Warrant. The terms and
conditions of this Warrant shall inure to the benefit of, and be binding upon,
the Company and the holder hereof and its respective permitted successors and
assigns. Any transferee shall be bound by the obligations and restrictions of
this Warrant as if such transferee was the original holder hereof.

5.5 Notices. All notices and other communications from the Company to Holder, or
vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, or sent via
a nationally recognized overnight courier service, fee prepaid, or on the first
business day after transmission by electronic mail, at such address or
electronic mail address as may have been furnished to the Company or Holder, as
the case may be, in writing by the Company or such Holder from time to time.
Effective upon the receipt of the executed Warrant, all notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

TCW Skyline Lending, L.P.

Attn: Mark Gertzof

227 West Monroe Street, Suite 3225

Chicago, IL 60606

E-mail: mark.gertzof@tcw.com

All notices to the Company shall be addressed as follows:

Quantum Corporation

Attn: Shawn Hall

224 Airport Parkway, Suite 550

San Jose, CA 95510

E-mail: shawn.hall@quantum.com

5.6 Amendments: Waiver. This Warrant and any term hereof may be amended,
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such amendment, change, waiver,
discharge or termination is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs reasonably incurred
in such dispute, including reasonable and documented attorneys’ fees.

5.8 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

5.9 Public Disclosure. The Company shall file a copy of this Warrant with the
U.S. Securities and Exchange Commission (“SEC”), within the time periods
required by applicable SEC rules and regulations, in order to comply with its
obligations under federal securities laws.

 

7



--------------------------------------------------------------------------------

5.10 Rights as a Stockholder. No holder of this Warrant, as such, shall be
entitled to vote or receive dividends or be deemed the holder of Shares or any
other securities of the Company which may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon Holder, as such, any of the rights of a stockholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein.

5.11 Counterparts; Signatures. This Warrant may be executed in counterparts, all
of which together shall constitute one and the same agreement. Any signature
page delivered electronically or by facsimile shall be binding to the same
extent as an original signature page with regards to any agreement subject to
the terms hereof or any amendment thereto.

5.12 Registration Rights.

(a) If, at any time after February 1, 2019 where the Holder is not (upon
reasonable advice of counsel) entitled to sell Shares obtained pursuant to this
Warrant under Rule 144(b)(1) as a non-affiliate, the Holder will have the right
to demand up to two (2) public registrations covering such Shares. Following a
written request from the Holder, the Company will use its commercially
reasonable efforts to expeditiously effect (but in any event no later than sixty
(60) days after such request) the registration of such Person’s interest in the
Warrant and/or Shares whose holders request participation in such registration
under the Securities Act. The Company may not include any other securities in
any registration effected pursuant to this Section 5.12(a) (other than
additional Shares obtained through the Warrant or under warrants issued to the
Holder or its affiliates) without the prior written consent of the Holder.
Notwithstanding the foregoing, to the extent that the Company is not eligible to
register shares on a Form S-3 at a given time then the obligations of the
Company to file new registration statements for the Holder under this
Section 5.12(a) shall be suspended; provided that (x) the Company agrees to
promptly comply with this Section 5.12(a) following any correction of matters
leading to such S-3 ineligibility and (y) to the extent that the Company grants
registration rights following the date of this Warrant to any person or entity
that does not have similar suspension of obligations or otherwise grants more
favorable rights, then the Holder shall be deemed to get the benefit of such
more favorable rights and the suspension of obligations set forth in this
sentence shall not apply. For the avoidance of doubt, in no event will a
registration effected pursuant to this Section 5.12(a) be an underwritten public
offering.

(b) If, at any time and from time to time, the Company proposes to register any
of its shares of Common Stock under the Securities Act in connection with an
underwritten public offering of such shares of Common Stock, then the Company
will promptly give notice to the Holder of its intention to do so. Upon the
request of the Holder received within ten (10) days after receipt of any such
notice from the Company, the Company will cause the Holder’s interest in the
Shares to be registered under the Securities Act and registered or qualified, as
the case may be, under any state securities laws; provided, however, that the
obligation to give such notice and to cause such registration shall not apply to
any registration (a) on Form S-8 (or any successor form), (b) of solely a
dividend reinvestment plan or (c) for the sole purpose of offering registered
securities to another Person in connection with the acquisition of assets or
capital stock of such Person or in connection with a merger, consolidation,
combination or similar transaction with such Person. In connection with any
underwritten offering of securities on behalf of the Company or any other
holders of the Company’s capital stock, the Company is not required to include
any interest in the Warrant or Shares held by the Holder unless the Holder
agrees to the reasonable and customary terms of the underwriting; provided,
however, that the total indemnification or other liability of the Holder
thereunder shall be limited to the aggregate net cash proceeds received by the
Holder from the sale of the Holder’s interest in the Shares in such offering.
The Company will include in any registration effected pursuant to this
Section 5.12(b) (i) first, securities offered to be sold by the Company and by
any holder of demand registration rights that is exercising such rights in
connection with such registration, (ii) second, any interest in the Shares of
the Holder requesting piggyback registration rights hereunder, in each case pro
rata based on the number of Shares issued or issuable under the Warrant thereby
(in such quantity as will not, in the written opinion of the underwriters,
jeopardize the success of the offering), and (iii) third, any other securities
requested to be included in such registration (in such quantity as will not, in
the written opinion of the underwriters, jeopardize the success of the
offering).

 

8



--------------------------------------------------------------------------------

(c) The Company will pay all Registration Expenses in connection with all
registrations (which, for purposes of this Section 5.12, shall include any
qualifications, notifications and exemptions) under this Section 5.12.
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Section 5.12, including, without limitation, all
registration and filing fees (including fees of the SEC a national stock
exchange or national securities market), all fees and expenses of complying with
state securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters in underwritten
offerings required by or incident to such performance and compliance, the
reasonable fees and disbursements of the Holder’s counsel not to exceed $20,000
for any registration statement and any fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding underwriting
discounts and commissions and transfer taxes, if any.

[signature on following page]

 

9



--------------------------------------------------------------------------------

QUANTUM CORPORATION

By:

 

/s/ J. Michael Dodson

Name

 

J. Michael Dodson

Title:

 

CFO

Accepted and Agreed:

 

TCW SKYLINE LENDING, L.P.

By:

 

/s/ Mark Gertzof

Name:

 

Mark Gertzof

Title:

 

Authorized Officer

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

APPENDIX I

NOTICE OF EXERCISE

Reference is made to that certain Warrant to Purchase Stock, dated September 30,
2018, issued by Quantum Corporation to [HOLDER] (the “Warrant”).

1. The undersigned hereby elects to purchase                      shares of the
Common Stock of Quantum Corporation pursuant to the terms of the Warrant. [As
the Warrant is not fully exercised and has not expired, the Company will issue
to Holder a new warrant representing the Shares not acquired. - IF APPLICABLE
AND IF THE ELECTION NOT TO RECEIVE A NEW WARRANT DESCRIBED IN THE FIRST SENTENCE
OF PARAGRAPH 3 DOES NOT APPLY]

2. [IF APPLICABLE - The undersigned elects to make a Cashless Exercise (as such
term is defined in the Warrant) in the manner detailed in Section 1.3 of the
Warrant.]

3. [The Warrant shall remain in full force and effect with respect to any Shares
that remain exercisable under the Warrant following the exercise evidenced by
this Notice of Exercise. - IF APPLICABLE AND IF THE ELECTION TO RECEIVE A NEW
WARRANT DESCRIBED IN THE LAST SENTENCE OF PARAGRAPH 1 DOES NOT APPLY.] The
Warrant shall [also] apply to the shares receivable pursuant to this Notice of
Exercise to the extent expressly set forth in the provisions of the Warrant.

4. Please issue the shares receivable pursuant to this Notice of Exercise
[(taking into account the Cashless Exercise)] in the name of the undersigned;
payment for any fractional shares owed pursuant to Section 2.1 of the Warrant
should also be paid to the undersigned.

5. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

[HOLDER]

 

(Signature)

 

(Name and Title)

Dated:                     , 20    